
	
		I
		111th CONGRESS
		1st Session
		H. R. 751
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Barrett of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To eliminate automatic pay adjustments for Members of
		  Congress.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 generalParagraph (2) of
			 section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(2))
			 is repealed.
			(b)Conforming
			 amendmentsSection 601(a)(1) of such Act is amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 , as adjusted by paragraph (2) of this subsection.
				2.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on December 31, 2010.
		
